DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims and Previous Objections/Rejections Status
	Claims 1-13,16,17 and 19-26 are pending in the application. Claims 2,7,11,13,16,17,19 and 20 are withdrawn from consideration. 
The objection to the drawings and specification is withdrawn as colored drawings were not filed.
The rejection of claims 1,3-6,8-10,12 and 21-26 under 35 U.S.C. 103 as being unpatentable over Anson et al. (GB 2496654A) in view of Bibian et al. (J. Mater. Chem. B 2015, 3, 759-765) and EP15176415 (7/15/13) and in further view of Archana et al. (WO2014/104974A2) is maintained.

Declaration/Affidavit
The declaration under 37 CFR 1.132 filed 6/30/22 is insufficient to overcome the rejection of claims 1,3-6,8-10,12 and 21-26 based upon 35 U.S.C. 103 as set forth in the last Office action because: the applicant asserts that the peptide hydrogelators of the pending claims, as well as those described in Anson and Bibian are the type that form a hydrogel by assembly of peptides into a beta-sheet conformation. In contrast, the hydrogelators of Archana form a helical structure. Anson and Bibian do not teach that a biologically active ingredient can be covalently linked to a beta-sheet forming peptide hydrogelators. Archana teaches covalent linkage, but only in the context of peptide hydrogelators which form helical structures. A person of ordinary skill would have no reasonable expectation that a beta-sheet containing biogel could be stably formed if the peptide hydrogelators are covalently bound to a biologically active ingredient as a beta-sheet and helical structures have different assemblies.
The reference of Archana et al. was not used to teach of assembly of peptides into a beta-sheet conformation but was used to teach of covalently linking a bioactive agent to the N-terminus and/or the C-terminus of a peptide which forms a hydrogel via self-assembly in an aqueous solution. The peptides naturally assemble into helical fibers and continue to assemble into helical fibers after covalently bonding to the bioactive agent.
The reference of Bibian teaches that hydrogelation of the peptide, H-Phe-Glu-Phe-Gln-Phe-Lys-OH, is demonstrated to result from self-assembly of the peptide into beta-sheets which may carry small molecule cargos (dyes, drugs, etc.). The hydrogels can have high drug loading capacities and are formed by dissolving the hexapeptide in water comprising the small molecule drug and resting the mixture overnight. 
The reference of Anson teaches of self-assembling peptides that form a hydrogel comprising a beta-sheet as a carrier of a pharmaceutically active compound. 
The reference of EP15176415 teaches of hydrogel forming peptide as a carrier of biological material or a biologically active ingredient wherein the peptide self-assembles in aqueous media.
The peptides of Archana naturally self-assemble into helical fibers and continue to self-assemble into helical fibers upon covalently binding to a biologically active ingredient.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the hydrogels of the combined disclosures are capable of forming a beta-sheet conformation when covalently bound to a biologically active ingredients as the different peptides will naturally assemble in their customary form (e.g. beta-sheet or helical fiber) regardless of the inclusion of a biologically active ingredient, as evidenced by Archana which teaches of the natural self-assembly of peptides into helical fibers even upon covalently binding to a biologically active and Anson/Bibian which teach that the peptides form beta-sheets in the presence of and/or while carrying a biologically active ingredient.
The large aromatic residues (e.g. Phe) of Anson and Bibian are predictably found in beta-sheets and the self-assembly of peptides into beta-sheets is stabilized by the existing interstrand bonding and therefore, one of ordinary skill in the art would have an expectation of success that the covalently bonded biologically active ingredient should not hinder the formation of a beta-sheet hydrogel from the peptides of Anson and Bibian.

Response to Arguments
Applicant's arguments filed 6/30/22 have been fully considered but they are not persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3-6,8-10,12 and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anson et al. (GB 2496654A) in view of Bibian et al. (J. Mater. Chem. B 2015, 3, 759-765) and EP15176415 (7/15/13) and in further view of Archana et al. (WO2014/104974A2) as stated in the office action mailed 12/30/21.
Applicant asserts that the combination of references cannot render the amended claims obvious as a person of ordinary skill in the art at the time of the present application would have had no reasonable expectation of forming an injectable biogel comprising beta-sheet assemblies of the recited amphipathic peptide hydrogelators. The differences in beta-sheet vs. helical assembly of hydrogels lead to fundamentally different considerations in how the peptides may be modified and retain the ability to form a stable hydrogel. A person of ordinary skill in the art would have had no reasonable expectation that a beta-sheet containing biogel could be easily formed if the peptide hydrogelators are covalently bonded to a biologically active ingredient. 
The reference of Bibian teaches that hydrogelation of H-Phe-Glu-Phe-Gln-Phe-Lys-OH is demonstrated to result from self-assembly of the peptide into beta-sheets which may carry small molecule cargos (dyes, drugs, etc.). The hydrogels can have high drug loading capacities. The TFA salt of the hexapeptide is dissolved in water comprising the small molecule drug and the mixture left to rest overnight. 
The reference of Anson teaches of self-assembling peptides that form a hydrogel comprising a beta-sheet as a carrier of a pharmaceutically active compound. 
The reference of EP15176415 teaches of hydrogel forming peptide as a carrier of biological material or a biologically active ingredient wherein the peptide self-assembles in aqueous media.
The peptides of Archana naturally self-assemble into helical fibers and continue to self-assemble into helical fibers after covalently binding to a biologically active ingredient. The bioactive agent can be covalently linking to the N-terminus and/or the C-terminus of a peptide which forms a hydrogel via self-assembly in an aqueous solution.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the hydrogels of the combined disclosures are capable of forming a beta-sheet conformation when covalently bound to a biologically active ingredients as the different peptides will naturally assemble in their customary form (e.g. beta-sheet or helical fiber) regardless of the inclusion of a biologically active ingredient, as evidenced by Archana which teaches of the natural self-assembly of peptides into helical fibers even upon covalently binding to a biologically active and Anson/Bibian which teach that the peptides form beta-sheets in the presence of and/or while carrying a biologically active ingredient.
The large aromatic residues (e.g. Phe) of Anson and Bibian are predictably found in beta-sheets and the self-assembly of peptides into beta-sheets is stabilized by the existing interstrand bonding and therefore, one of ordinary skill in the art would have an expectation of success that the covalently bonded biologically active ingredient should not hinder the formation of a beta-sheet hydrogel from the peptides of Anson and Bibian.

Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/               Examiner, Art Unit 1618

/Michael G. Hartley/               Supervisory Patent Examiner, Art Unit 1618